Citation Nr: 1510545	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the Board remanded the claim for further evidentiary development.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.


FINDING OF FACT

The Veteran does not have a current hearing loss disability under VA regulations.


CONCLUSION OF LAW

A claimed bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In January 2014, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a hearing loss disability.  A VA examination was performed in May 2014, and the examiner provided the requested information and opinion.  The Veteran's claim was readjudicated in a June 2014 supplemental statement of the case.  

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in June 2008, in which the Veteran was notified of how to substantiate her claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, and lay statements have been associated with the record.  The Board notes that in her June 2008 claim, the Veteran indicated that she has received no treatment for hearing loss.  

Further, during the appeal period the Veteran was afforded a VA medical examination in May 2014.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.

Service Connection 

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 303. 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that she has a bilateral hearing loss disability that is related to service.  The Veteran has complained of hearing loss problems.  See April 2009 notice of disagreement.  The Veteran reported that she was exposed to different categories of gunfire in service, and she stated that she has hearing loss that began in service and has gotten worse since service.  See August 2012 Form 646; December 2012 Informal Hearing Presentation.  The Veteran is certainly competent to provide evidence as to her symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the medical testing and diagnosis of a hearing loss disability are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations that she has a hearing loss disability under VA regulations are also not competent evidence of a hearing loss disability which meets the requirements of 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

There is no medical evidence in this case to support a finding that the Veteran has had a hearing loss disability at any point during the appeal period.  The objective audiological testing results on VA examination in May 2014 show puretone thresholds and speech recognition scores within normal limits and therefore do not support a finding of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

On the authorized audiological evaluation in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
10
10
10
5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The Board finds that the objective audiological results found by the VA examiner in this case are of probative value, as the examiner is an audiologist who performed objective audiological testing and has the medical expertise and training to render tests and a diagnosis of a hearing loss disability.  As the Veteran does not have hearing loss at 26 decibels or greater and speech recognition scores are not less than 94 percent, the criteria set forth in 38 C.F.R. § 3.385 for a hearing loss disability are not met.  As such, the Board finds that the Veteran does not have a present hearing loss disability, and service connection for a hearing loss disability is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


